For me this is a very special occasion, for it is the
first time I address, on behalf of my father, the Sovereign
Prince of Monaco, and on behalf of my country, this
prestigious world Assembly of the States Members of the
United Nations.
I wish to tell members of the tremendous joy of all
Monégasques and inhabitants of the Principality of Monaco
when my country joined this great world Organization. I
should like to take the opportunity once again to thank the
members of the Security Council and of the General
Assembly for their favourable consideration of Monaco’s
application for membership of the Organization.
I wish the Assembly every success in its work. A
number of its agenda items are of particularly vital historic
and political significance. The decisions we take will
undoubtedly have far-reaching and long-term consequences
for the future of the world community.
I wish also, to congratulate you, Sir, very sincerely and
warmly on your election to the presidency of the General
Assembly. My congratulations also go to the members of
the General Committee. I have no doubt that your skill and
lengthy experience will enable our work to proceed under
the best possible conditions.
Like all countries that put their trust in international law
and cooperation, the Principality of Monaco, in its relations
with other countries, has always relied on respect for
international norms and documents.
Its Princes have always been fully aware of the fact that
the maintenance of peace necessarily entails respect for the
sovereignty of States and the development of friendly
relations among peoples.
Prince Albert I of Monaco, when he created the Peace
Institute at the end of the last century, was even then
inspired by that philosophy, which led to the founding, in
1919, of the League of Nations and, in 1945, of the United
Nations. On 5 February 1934 Prince Albert’s successor -
Prince Louis II, who was profoundly touched by the
hardship and suffering caused by the First World War - set
up the Medical-Legal Commission of Monaco, whose sober
reflection and work which continue today, gave inspiration
to the drawing up of the 1949 Geneva Conventions of the
International Red Cross.
My country’s commitment to peace is therefore a
tradition of more than 100 years - a tradition observed by its
Princes, whose dynasty will shortly celebrate its 700th
anniversary. It is also a political aspiration that has only
grown in strength with the passage of time. It will always
be adhered to with both conviction and determination in the
General Assembly of the United Nations.
In this spirit, I should like to refer in particular to a
resolution of the International Olympic Committee, of which
I am a member, which unanimously recommends observance
of a long-standing tradition of the Olympic movement - the
principle of the Olympic truce.
The Government of Monaco supports this initiative,
which was signed and endorsed by the National Committees
of 184 countries and was officially addressed to our
Secretary-General on 9 February this year. An international
year of sport and the Olympic spirit would undoubtedly
afford an opportunity to launch this project.
Perhaps it is by constantly repeating certain initiatives
of this nature - albeit modest ones - that we shall be able
gradually to create the just and lasting peace to which we all
so deeply aspire.
Did we not, a few days ago, receive from the southern
shores of the Mediterranean news giving us immense hope
of peace? Though it may be tenuous, we are at one with
those who inspired it and with those who are today
endeavouring to make it a success. It is our earnest wish
that they will succeed.
Peace is not just the silence of guns. Indeed, there can
be no doubt that the establishment of genuine peace can flow
only from greater respect for justice, human rights and
fundamental freedoms. For this very reason, the work and
the conclusions of the Vienna Conference on human rights
warrants our very close scrutiny.
Finally, echoing a wish expressed by my father,
Prince Rainier III, when he addressed the Earth Summit in
Rio de Janeiro, I should like to emphasize that the
Government of Monaco has set for itself the priority of
protecting our environment, both natural and cultural, so that
it may provide a healthy, enriching and balanced life for all.
The Principality has undertaken major efforts to combat, in
particular, all types of pollution that attack and contaminate
the Mediterranean.
My country is more than ever resolved to encourage all
initiatives in this area, including the establishment, on its
own soil, of institutions dealing with coordination and the
10 General Assembly - Forty-eighth session
adoption of a General Assembly resolution that would
proclaim 1998 the international year of the seas and oceans.
I should like, in conclusion, to reiterate that the
Principality of Monaco - in full respect for the rule of law
in domestic affairs and for treaties and law in the
international order; having neither armed forces nor military
arsenals; and bearing no enmity to anyone at all - is fully
prepared to assist the Organization in all its actions,
undertaken sometimes with great difficulty, aimed at
maintaining and rebuilding peace.
